ReliaStar Life Insurance Company and its Separate Account N Voya Advantage CenturySM Voya Advantage Century PlusSM Voya AdvantageSM Voya Encore/Voya Encore Flex Supplement Dated August 28, 2014 This supplement updates and amends certain information contained in your current variable annuity Contract Prospectuses and Statements of Additional Information (“SAI”). Please read it carefully and keep it with the applicable Contract Prospectus and SAI for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY In connection with Voya Financial, Inc.’s rebranding efforts, the following changes are effective September 1, 2014: · ING North America Insurance Corporation will be renamed Voya
